Citation Nr: 0415600	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Whether the appellant timely appealed a January 2001 RO 
decision that denied service connection for a heart disorder, 
eye disorder, nervous disorder, and residuals of a left leg 
fracture.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant served in the Army National Guard from 
September 1973 to August 1977, to include a period of active 
duty for training from November 22, 1973 to March 29, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
held that the appellant did not timely appeal a January 2001 
RO decision that denied service connection for a heart 
disorder, eye disorder, nervous disorder, and residuals of a 
left leg fracture.  

In November 2003, the appellant testified at a hearing at the 
RO before an Acting Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  


FINDINGS OF FACT

1.  By a January 2001 decision, the RO denied service 
connection for a heart disorder, eye disorder, nervous 
disorder, and residuals of a left leg fracture; the RO 
notified the appellant of this decision by letter in January 
2001.  

2.  In June 2001 the appellant filed a timely notice of 
disagreement with the RO's January 2001 decision, and on 
March 28, 2002, the RO issued him a statement of the case.  

3.  On September 3, 2002, in his initial communication 
following the issuance of the statement of the case, the 
appellant personally called the RO to inquire into the status 
of his appeal; the report of this contact is beyond the 
permitted time limit for filing a substantive appeal.


CONCLUSION OF LAW

The appellant did not timely file an appeal of the January 
2001 RO decision that denied service connection for a heart 
disorder, eye disorder, nervous disorder, and residuals of a 
left leg fracture; thus the Board has no jurisdiction to 
review the merits of such decision.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant served in the Army National Guard from 
September 1973 to August 1977, to include a period of active 
duty for training from November 22, 1973 to March 29, 1974.  

On several occasions after discharge from service, the 
appellant filed various claims for service connection.  In a 
December 1987 decision, the RO denied service connection for 
a nervous disorder and a broken left leg.  The RO informed 
him of the decision, and he did not file an appeal.  In 
decisions in July 1998 and December 1999, the RO denied the 
appellant's applications to reopen his claim of service 
connection for residuals of a broken left leg, on the basis 
that he did not submit new and material evidence to reopen 
the claim.  The RO informed him of the decisions, and he did 
not file an appeal.  

In July 2000 the RO received the appellant's claims of 
service connection for a nervous disorder, a leg injury, a 
heart disorder, and an eye disorder.  He indicated that he 
was in the National Guard from 1973 (at Fort Polk) to 1979.  

In a January 2001 decision, the RO denied service connection 
for a heart disorder, eye disorder, nervous disorder, and 
residuals of a left leg fracture.  The RO notified the 
appellant of this decision by letter in January 2001.

In June 2001 the appellant filed a notice of disagreement 
with the RO's January 2001 decision, requesting that the RO 
locate his medical records from the military hospital at Fort 
Polk, Louisiana, which he alleged would show that his claimed 
disabilities were incurred during basic training.    

The RO mailed the appellant and his representative a 
statement of the case on March 28, 2002 regarding the January 
2001 denials of service connection for a heart disorder, eye 
disorder, nervous disorder, and residuals of a left leg 
fracture.

On September 3, 2002, in an initial communication following 
the issuance of the statement of the case, the appellant 
personally called the RO to inquire into the status of his 
appeal.  The RO accepted the report of this contact as the 
appellant's substantive appeal in regard to the January 2001 
denials of service connection for a heart disorder, eye 
disorder, nervous disorder, and residuals of a left leg 
fracture.

In a February 2003 letter, the RO acknowledged the 
appellant's inquiry into the status of his appeal.  The RO 
stated that it had sent him a statement of the case on 
March 28, 2002, with regard to the January 2001 decision, and 
that the law required him to submit a substantive appeal 
within 60 days of the date of the statement of the case (or 
within one year from the date of the decision's notification, 
whichever was later).  The RO stated that because his 
substantive appeal was not received within that time, the 
January 2001 decision was final.  With the letter, the RO 
furnished the appellant a notice of his rights to appeal, and 
in March 2003 the appellant filed a notice of disagreement on 
the issue of the timeliness of his substantive appeal.  

In April 2003 the RO received the appellant's statement 
indicating his desire for a Decision Review Officer at the RO 
to review his case (in lieu of the traditional appeal 
process).  The appellant also stated that he was enclosing a 
"buddy statement" to submit as evidence for his claim.  The 
"buddy statement," which was dated in March 2003, was 
written by a fellow servicemember who recalled that the 
appellant had broken his leg during a period of field 
training.  

In April 2003 a Decision Review Officer at the RO reviewed 
the appellant's case and a statement of the case was 
furnished to the appellant on the issue of the timeliness of 
his substantive appeal with regard to the January 2001 
denials of service connection.  

On a May 2003 substantive appeal statement, the appellant 
referred to a buddy statement he submitted in regard to his 
broken leg.  

At a November 2003 hearing, the appellant testified that 
within a week of receiving the March 28, 2002 statement of 
the case, he met with his representative to file an appeal.  
He indicated that he signed a substantive appeal form and 
that his representative informed him that he would be sending 
out the letter.  The appellant said that he assumed his 
representative mailed the appeal form to VA in a timely 
manner.  The appellant also stated that he called the VA 
about his statement of the case and informed it of his intent 
to appeal.  He indicated that at some point he submitted a 
letter from a friend who had served in his unit.  

II.  Analysis

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the one-year period that 
follows the RO's notice to him of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.302; Roy v. Brown, 5 Vet. App. 554 (1993).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303  (2003). 

In this case a January 2001 RO decision denied service 
connection for a heart disorder, eye disorder, nervous 
disorder, and residuals of a left leg fracture.  The RO sent 
notice of this decision to the appellant and his 
representative in January 2001.  The appellant filed a timely 
notice of disagreement in June 2001.  The RO then mailed a 
statement of the case to the appellant and his representative 
on March 28, 2002.  Because one year had already elapsed 
since notice of the adverse rating decision in January 2001, 
the appellant had 60 days from the March 28, 2002, issuance 
of the statement of the case (that is, until May 28, 2002) to 
perfect his appeal by filing a substantive appeal.  However, 
the record reflects that the initial correspondence or 
communication from the appellant or his representative 
following issuance of the statement of the case was in the 
form of a September 3, 2002, report of contact, in which the 
appellant personally called the RO to inquire into the status 
of his appeal.  Even accepting this report of contact as the 
appellant's substantive appeal with regard to the January 
2001 RO denials, it is beyond the permitted time limit for 
the filing of a substantive appeal.  Further, there is no 
indication that the appellant ever requested an extension of 
time for filing his substantive appeal.  

The Board acknowledges the appellant's contention that he 
timely filed a substantive appeal, as he met with his 
representative within a week of receiving the statement of 
the case for the purpose of signing an appeals form to be 
sent to VA.  While that may indeed be so, the record does not 
show that VA received the appellant's substantive appeal in a 
timely manner.  Rather, documents on file indicate that the 
initial communication from the appellant (or his 
representative) following the issuance of the statement of 
the case was more than three months after the expiration of 
the time limit for filing the substantive appeal with regard 
to the January 2001 RO decision.  Thus the Board does not 
have jurisdiction to review the merits of the January 2001 
decision.  Absent a timely filed substantive appeal, the 
appeal from the January 2001 decision must be dismissed as 
untimely.  

Finally, the Board concludes that although this claim was 
decided by the RO after enactment of the Veterans Claims 
Assistance Act of  2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), further  notice or development under the 
VCAA is not applicable in this case.  Here, the issue of 
whether the appellant timely appealed the RO's decision, 
which denied his claims for service connection for a heart 
disorder, eye disorder, nervous disorder, and residuals of a 
left leg fracture, is one where the law is dispositive.  The 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

In any event, the appellant is noted to have received notice 
of his appellant rights, which included deadlines for 
perfecting an appeal enclosed with the January 2001 RO 
decision and March 28, 2002, statement of the case.  The RO's 
February 2003 letter and April 2003 statement of the case 
provided sufficient notice of the applicable laws and the 
evidence needed to prevail on the issue of timeliness of the 
appeal of the January 2001 RO decision, and the appellant has 
been given an opportunity to provide evidence and argument on 
the matter.  VA has also made reasonable efforts to assist 
the appellant in obtaining evidence for his claim, to include 
affording him the opportunity for a hearing before the 
undersigned on the issue of timeliness of the appeal.  In 
short, there has been compliance with due process on the 
timeliness question.  38 C.F.R. § 20.101; Marsh v. West, 11 
Vet. App. 468 (1998).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993). 





	(CONTINUED ON NEXT PAGE)




ORDER

As the appeal of the January 2001 RO decision was untimely, 
such appeal is dismissed.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



